J   -S52008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

                 v.


    JESUS OROZCO

                      Appellant              :   No. 2154 EDA 2018

          Appeal from the Judgment of Sentence Entered May 21, 2018
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0000846-2017


BEFORE:     OTT, J., KUNSELMAN, J., and McLAUGHLIN, J.

CONCURRING MEMORANDUM BY McLAUGHLIN, J.:

                                                   FILED NOVEMBER 08, 2019

        I agree with the Majority that the trial court did not err in denying Jesus

Orozco's post -sentence motion to withdraw his guilty plea. I join the Majority

opinion, except for the first full paragraph on page 8, which addresses

Orozco's claim that counsel did not provide specific enough advice as to the

deportation consequences of Orozco's guilty plea. I would decline to reach this

issue, as it goes to whether counsel was ineffective. Counsel ineffectiveness

claims cannot be reached on direct appeal absent circumstances that are not

present here. See Commonwealth v. Delgros, 183 A.3d 352, 360 (Pa.

2018) (enumerating exceptions to general rule that trial court may not

consider ineffectiveness claims on direct appeal).